DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Response to Office Action” filed on 11/11/2020 has been considered.  
Rejection to Claims 6-7 under 35 USC 112(b) have not been overcome.  
Claims 1, 6, 11, 16 and 20 are amended.
Claims 17-20 are cancelled.
Claims 1-16 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 16 recite the limitation "the product selected  by the customer." There is insufficient antecedent basis for this limitation in the claims.  The limitation will be interpreted 
Claims 2-10, 12-15 and 17-20 inherit the deficiencies of the independent claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0214608 A1 to Pedley in view of U.S. Patent Application No. 2016/0189277 A1 to Davis in further view of U.S. Patent Application No. 2009/0125406 A1 to Lewis.
	
Regarding Claim 1, Pedley discloses a method of fulfilling an on-line order at a physical retail store, the method comprising: 
receiving one or more items located in a retail store; ([0037] a shopping list 120 including items that the customer desires to purchase … includes items selected by the customer via computing device 10, e.g., item 140A, item 140B, and item 140C.)
identifying a customer retrieving the one or more items when the customer enters the store; ([0070] an audit server may receive a notification of a customer's activity within 
tracking movement of the customer through the store as the customer selects one or more products; ([0036] computing device 10 may be configured to track the customer's activity within the retail store.)
comparing the one or more products selected by the customer to the one or more items identified in the order; ([0037] In response to the customer adding a new item to the shopping list, computing device 10 may determine a waypoint of the customer within the retail store and a time stamp associated with when the waypoint was determined. [0044] and identifiers and pricing information associated with items carried by the retail store for inventory module 414. In embodiments, memory device 406 may be configured to store data associated with the customer's activity. Memory device 406 may receive data from computing device 10 via communication device 404 and store the data in a corresponding entry associated with the customer. Each time the customer performs an action within the retail store's website, the customer's activity may be stored within the entry to generate a retail store profile for the customer. The retail store profile for the customer may be used to determine the customer's habits and/or compare the customer's habits to business rules.)
determining whether to audit the customer based on a result of the comparison; and ([0047] Business rules module 412 may be configured to store business rules associated 
transmitting an control message to a mobile device based on the determining, wherein the control message comprises information controlling the mobile device to indicate to the customer whether the customer is to be audited, or whether the customer can bypass auditing and exit the store. ([0064] If any of the business rules are violated, audit server 30 may transmit a notification to POS 40 or any other computing device associated with the retail store indicating that the customer should be audited. In response to receiving a notification, POS 40 or the other computing device may generate a signal to notify an associate of the retail store that the customer should be audited.)

But does not explicitly disclose an on-line order for items; transmitting a message to a mobile device of the customer; and route the customer to an audit station or a checkout lane responsive to determining that the product selected by the customer is not an item in the on-line order .  
Davis, on the other hand, teaches an on-line order for items; ([0020] checkout tally compiled by the user device) transmitting a message to a mobile device of the customer. ([0051] transmitting product identification data to a database, displaying product information returned from a database, presenting coupon offers, etc.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).
Lewis, on the other hand, teaches route the customer to an audit station or a checkout lane responsive to determining that the product selected by the customer ([0020] the shopping cart contains several products that the shopper selected and intends to purchase) is not an item in the on-line order; ([0019] an electronic display 69 is provided at the intersection of the corridors 13 and 14. Depending on what happens in the interrogation zone 68, the display 69 will illuminate either an arrow pointing to the left or an arrow pointing to the right, in order to indicate to the shopper in the interrogation zone that he or she should proceed down either the corridor 13 or the corridor 14. [0036] Carts that are directed down the corridor 13 end up in the checkout area 17, where checkout is completed using the RFID product list 177 generated from 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Lewis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Lewis, in order to facilitate efficient checkout of a shopper (Lewis, [0002]).

 
Regarding Claim 2, Pedley, Davis and Lewis teach the method of claim 1. 
for each product selected by the customer: determining a location of the customer in the store when the product is selected; ([0031] Location module 107 may be configured to determine a waypoint of computing device 10. Location module 107 may be configured to transmit and/or receive wireless waypoint data such as real-time locating system signals (RTLS), WiFi signals, GPS, Bluetooth, short range radio signals, etc. to determine the waypoint of computing device 10. In embodiments, location module 107 may determine the waypoint of computing device 10 continuously or at intervals if computing device 10 is within the retail store, and/or in response to the customer performing an action on computing device 10, such as scanning an identifier associated with an item.) and verifying whether the product is an item in the on-line order based on the location of the customer when the product was selected.  [0035-0036] in response to adding/removing the item on the shopping list, computing device transmits information including the waypoint (location).  Thus the customer’s activity within the retail store is tracked and transmitted to create a store profile for the customer.  The store profile then determines if the customer’s activity within the store is congruent in accordance with business rules (verifying whether the product is an item in the order based on the location) 
But does not explicitly disclose and verifying whether the product is an item in the on-line order based on the location of the customer when the product was selected.  Pedley does disclose [0035-0036] in response to adding/removing the item on the shopping list, computing device transmits information including the waypoint (location).  Thus the customer’s activity within the retail store is tracked and transmitted to create a store profile for the customer.  The store profile then determines if the customer’s activity within the store is congruent in accordance with business rules (verifying whether the product is an item in the order based on 
Davis, on the other hand, teaches verifying whether the product is an item in the on-line order based on the location of the customer when the product was selected; ([0020] checkout tally compiled by the user device [0023] if an item is added to a checkout tally at one position, but is stocked at a second position that is twenty feet away, 10 points may be added to the risk score. If the item is stocked at a second position that is two aisles away, 50 points may be added to the risk score.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).

Regarding Claim 3, Pedley, Davis and Lewis teach the method of claim 2. 
Pedley does not explicitly disclose verifying that the product is not an item in the on-line order responsive to determining that the location of the customer when the product was selected does not match any predefined locations associated with the one or more items in the on-line order; and verifying that the product selected by the customer is an item in the on-line order responsive to determining that the location of the customer when the product was selected matches a predefined location associated with at least one item in the on-line order.  
Davis, on the other hand, teaches verifying that the product is not an item in the on-line order responsive to determining that the location of the customer when the product was selected does not match any predefined locations associated with the one or more items in the on-line order; and verifying that the product selected by the customer is an item in the on-line order responsive to determining that the location of the customer when the product was selected matches a predefined location associated with at least one item in the on-line order. ([0020] checkout tally compiled by the user device [0023] if an item is added to a checkout tally at one position, but is stocked at a second position that is twenty feet away, 10 points may be added to the risk score. If the item is stocked at a second position that is two aisles away, 50 points may be added to the risk score. [0025] The risk score may further take into consideration one or more other factors learned from analysis of records maintained by the computer 32 (e.g., by data mining), involving confirmed irregularities in shopper-compiled check-out tallies. [0027] As a shopper pauses at different locations in the store, an aggregate position-based risk score can be compiled, e.g., based on a sum of the scores associated with the various locations [0029] Analysis of store records may also indicate that items which are properly identified on a shopper's tally may be positively- or negatively-correlated with erroneous self-checkout tallies.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 4, Pedley, Davis and Lewis teach the method of claim 1. 
Pedley does not explicitly disclose comparing the one or more products selected by the customer to the one or more items identified in the on-line order comprises, for each product selected by the customer, comparing a location of the customer in the store when the product is selected to predefined locations associated with the one or more items in the on-line order..  
Davis, on the other hand, teaches comparing the one or more products selected by the customer to the one or more items identified in the on-line order comprises, for each product selected by the customer, comparing a location of the customer in the store when the product is selected to predefined locations associated with the one or more items in the on-line order. ([0050] Consider a parameter specifying how remote a shopper must be from an item's stock location, when the item is entered onto the checkout tally, in order for the action to result in an increase in risk score. Some implementers might set a threshold distance at six feet.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, 

Regarding Claim 5, Pedley, Davis and Lewis teach the method of claim 4. 
Pedley does not explicitly disclose determining whether to audit the customer based on a result of the comparison comprises: determining to audit the customer responsive to determining that the location of the customer when the product is selected does not match any of the predefined locations; and determining to allow the customer to bypass auditing and exit the store responsive to determining that the location of the customer when the product is selected matches the predefined location associated with at least one item in the on-line order.  
Davis, on the other hand, teaches determining whether to audit the customer based on a result of the comparison comprises: determining to audit the customer responsive to determining that the location of the customer when the product is selected does not match any of the predefined locations; and determining to allow the customer to bypass auditing and exit the store responsive to determining that the location of the customer when the product is selected matches the predefined location associated with at least one item in the on-line order. ([0024] Score information is relayed to a phone or other device monitored by the store's customer service personnel. If a high risk score is noted (e.g., having a value above a threshold value), a clerk can be dispatched to help the shopper compile an accurate tally.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

Regarding Claim 6, Pedley, Davis and Lewis teach the method of claim 4. 
Pedley discloses the control message controlling the mobile device ([0064] If any of the business rules are violated, audit server 30 may transmit a notification to POS 40 or any other computing device associated with the retail store indicating that the customer should be audited. In response to receiving a notification, POS 40 or the other computing device may generate a signal to notify an associate of the retail store that the customer should be audited.)
Pedley does not explicitly disclose generating the control message to comprise information to route the customer to the store exit bypassing both the audit station and the checkout lane responsive to verifying that the product selected by the customer is an item in the on-line order.  
Lewis, on the other hand, teaches generating the control message to comprise information to route the customer to the store exit bypassing both the audit station and the checkout lane responsive to verifying that the product selected by the customer is an item in the on-line order ([0019] an electronic display 69 is provided at the intersection of the corridors 13 and 14. Depending on what happens in the interrogation zone 68, the display 69 will illuminate either an arrow pointing to the left or an arrow pointing to the right (illuminated arrows are a control message), in order to indicate to the shopper in the interrogation zone that he or she should proceed down either the corridor 13 or the corridor 14. [0036] Carts that are directed 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Lewis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Lewis, in order to facilitate efficient checkout of a shopper (Lewis, [0002]).

Regarding Claim 8, Pedley, Davis and Lewis teach the method of claim 4. 
Pedley does not explicitly disclose determining whether to audit the customer based on a confidence value associated with the customer, wherein the confidence value defines a level of confidence that the customer has retrieved only the one or more items in the on-line order.  
determining whether to audit the customer based on a confidence value associated with the customer, wherein the confidence value defines a level of confidence that the customer has retrieved only the one or more items in the on-line order. ([0024] Score information is relayed to a phone or other device monitored by the store's customer service personnel. If a high risk score (confidence value) is noted (e.g., having a value above a threshold value), a clerk can be dispatched to help the shopper compile an accurate tally.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).

Regarding Claim 9, Pedley, Davis and Lewis teach the method of claim 4. 
Pedley discloses determining whether to audit the customer based on whether a total cost of the one or more items in the on-line order meets or exceeds a predefined cost threshold. ([0047] business rules associated with the activity of customers that are likely to increase a shrinkage rate of the retail store may include [0051] an item cost threshold associated with any item on the shopping list)  

Regarding Claim 10, Pedley, Davis and Lewis teach the method of claim 4. 
Pedley does not explicitly disclose establishing a communications link with the mobile device responsive to detecting the mobile device when the customer enters the store; and identifying the customer based on identification information received from the mobile device.  
Davis, on the other hand, teaches establishing a communications link with the mobile device responsive to detecting the mobile device when the customer enters the store; and identifying the customer based on identification information received from the mobile device. ([0030-0033] shoppers may be identified or recognized as a “regular” with no previous irregularities. [0061] a system in which a smartphone communicates with a computer at a remote location) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).

Regarding Claim 11, Pedley discloses a computer device configured to fulfill an on-line order at a physical retail store, the computer device comprising: 
communications circuitry configured to communicate data with one or more remote devices; and processing circuitry operatively connected to the communications circuitry and configured to:
receive an on-line order for one or more items located in a retail store; ([0037] a shopping list 120 including items that the customer desires to purchase … includes items selected by the customer via computing device 10, e.g., item 140A, item 140B, and item 140C.)
identify a customer retrieving the one or more items when the customer enters the store; ([0070] an audit server may receive a notification of a customer's activity within the retail store. The customer's activity within the retail store may include waypoints where the customer scans an identifier for further information of an item, adds or removes an item on the shopping list (identifying a customer retrieving the one or more items), a name associated with the item, the waypoint of the item, and/or a time stamp when the waypoint was determined. [0036] the customer enters the retail store)
track movement of the customer through the store as the customer selects one or more products; ([0036] computing device 10 may be configured to track the customer's activity within the retail store.)
compare the one or more products selected by the customer to the one or more items identified in the on-line order; ([0037] In response to the customer adding a new item to the shopping list, computing device 10 may determine a waypoint of the customer within the retail store and a time stamp associated with when the waypoint was determined. [0044] and identifiers and pricing information associated with items carried by the retail store for inventory module 414. In embodiments, memory device 406 may be configured 
determine whether to audit the customer based on a result of the comparison; and ([0047] Business rules module 412 may be configured to store business rules associated with policies or conditions that the retail store utilizes to determine to audit a customer exiting the retail store of completing a purchase transaction. Business rules module 412 may include a business rules database 430 and business rules processor 432. Business rules database 430 may include rules associated with the activity of customers that are likely to increase a shrinkage rate of the retail store. Therefore, if s consumer's activity violates a business rule then the consumer may be audited. [0055] a divergence threshold associated with the distance a customer diverges from previous routes he took within the retail store, wherein the pervious routes associated with the costumers may be stored within an entry of a database within memory device 406, [0062] any other metric in response to the customer's activity in the retail store or on the website associated with the retail store.)
transmit a control message to a mobile device based on the determining, wherein the control message configures the mobile device to indicate, to the customer, whether the customer is to be audited, or whether the customer can bypass auditing and exit the store. 

But does not explicitly disclose an on-line order for items; transmitting a message to a mobile device of the customer; and route the customer to an audit station or a checkout lane responsive to determining that the product selected by the customer is not an item in the on-line order.  
Davis, on the other hand, teaches an on-line order for items; ([0020] checkout tally compiled by the user device) transmitting a message to a mobile device of the customer. ([0051] transmitting product identification data to a database, displaying product information returned from a database, presenting coupon offers, etc.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).
route the customer to an audit station or a checkout lane responsive to determining that the product selected by the customer ([0020] the shopping cart contains several products that the shopper selected and intends to purchase) is not an item in the on-line order; ([0019] an electronic display 69 is provided at the intersection of the corridors 13 and 14. Depending on what happens in the interrogation zone 68, the display 69 will illuminate either an arrow pointing to the left or an arrow pointing to the right, in order to indicate to the shopper in the interrogation zone that he or she should proceed down either the corridor 13 or the corridor 14. [0036] Carts that are directed down the corridor 13 end up in the checkout area 17, where checkout is completed using the RFID product list 177 generated from information obtained using RFID technology in the interrogation zone 68. In contrast, carts that are directed to proceed down the corridor 14 end up in the checkout area 18 (audit station), where a double-check or audit is carried out on each such cart, and then checkout is completed based on the results of the double-check or audit.  [0032] for any given shopping cart, product lists (the on-line order) generated from information obtained in the interrogation zone 68 using RFID technology or imaging technology may or may not include all of the products actually present in the cart. [0041] The flowchart of FIG. 5 shows how the processor 161 decides whether to direct a shopper along either the corridor 13 or the corridor 14. (The processor carries out an evaluation based on data collected during the interrogation (e.g., the product list) and determines the likelihood that the product list is not accurate (e.g., there is at least one additional product in the cart that is not on the product list/in the online order))) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Lewis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 


Claim 12 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 14 recites a system comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 15 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 16 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.

Claim 18 recites a system comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.

Regarding Claim 19, Pedley, Davis and Lewis teach the device of claim 11. 
the processing circuitry is further configured to determine whether to audit the customer based on whether the customer deviates from a defined route through the store when retrieving the one or more items.  
Davis, on the other hand, teaches the processing circuitry is further configured to determine whether to audit the customer based on whether the customer deviates from a defined route through the store when retrieving the one or more items; ([0020] checkout tally compiled by the user device) transmitting a message to a mobile device of the customer. ([0051] transmitting product identification data to a database, displaying product information returned from a database, presenting coupon offers, etc.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Davis, in order to provide risk-mitigation technologies (Davis, [0003]).


Claim 20 recites a system comprising substantially similar limitations as claim 11.  The claim is rejected under substantially similar grounds as claim 11.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0214608 A1 to Pedley in view of U.S. Patent Application No. 2016/0189277 A1 to Davis and U.S. Patent Application No. 2009/0125406 A1 to Lewis in view of U.S. Patent No. 7,780,081 A1 to Liang.

Regarding Claim 7, Pedley, Davis and Lewis teaches the method of claim 6. 
Pedley does not explicitly disclose wherein the information in the control message comprises control commands that configure the mobile device to display a graphical indicator routing the customer to the one of the audit station, the checkout lane, and the store exit...  
Liang, on the other hand, teaches wherein the information in the control message comprises control commands that configure the mobile device to display a graphical indicator routing the customer to the one of the audit station, the checkout lane, and the store exit. ([Claim 1] means for notifying the customer exiting the vicinity of the product's storage or display location to pay if the product has not been properly or timely paid for in the vicinity of the product's storage or display location. 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Pedley, the features as taught by Liang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedley, to include the teachings of Liang, in order to finish the checkout transaction (Liang, [Col 4 Ln 43]).
Claim 17 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.



Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.
The previous rejections to claims 6-7 are overcome by amendment to claim 6.  However, new rejections have been applied.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that “Pedley, Davis and Liang alone fail to teach or suggest the limitation added to claim 1.”
However, neither Pedley, Davis nor Liang is relied upon to teach this limitation in the claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0110786 to Herring, [0016] discussing audit logic to adaptively determine the level of review or scrutiny that will be applied to a person’s checkout transaction and whether an .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625